673 S.E.2d 362 (2009)
In re S.F.P.
appealed by Mother.
No. 395P08.
Supreme Court of North Carolina.
February 5, 2009.
Charlotte Gail Blake, Boone, for Mother.
Steven D. Michael, Kitty Hawk, for Pasquotank DSS.
William Kuzenko, Pro Se.
Pamela N. Williams, Appellate Counsel, for Guardian ad Litem.

ORDER
Upon consideration of the petition filed on the 2nd day of September 2008 by Respondent (Mother) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*363 "Denied by order of the Court in conference, this the 5th day of February 2009."